Citation Nr: 0428108	
Decision Date: 10/12/04    Archive Date: 10/19/04

DOCKET NO.  99-06 267A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for chronic 
degeneration of the neck, thoracic and lumbar segments of the 
spine.

2.  Entitlement to service connection for lymphedema of the 
right upper extremity.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States
 

WITNESS AT HEARING ON APPEAL

The appellant




ATTORNEY FOR THE BOARD

Jeffrey Pisaro, Counsel


INTRODUCTION

The veteran had active service from December 1965 to October 
1967.

This appeal arises from rating decisions of the Detroit, 
Michigan Regional Office (RO).

The issue of entitlement to service connection for lymphedema 
of the right upper extremity is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained by the RO.

2.  The veteran injured his back during service.

3.  The veteran currently suffers from degeneration of the 
neck, thoracic and lumbar segments of the spine that is 
related to the inservice back injury.


CONCLUSION OF LAW

Degeneration of the neck, thoracic and lumbar segments of the 
back was incurred during active military service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The service medical records show that the veteran was seen in 
June 1967 for a three cm. wound of the back secondary to a 
"stake injury".  On the October 1967 separation 
examination, there was a scar on the back.  Otherwise, the 
service medical records  are silent regarding complaints, 
findings or diagnoses of a back disability.

On VA general medical examination in November 1967, 
examination of the musculoskeletal system was negative.

An October 1976 statement from the Cherry Hill Chiropractic 
Clinic shows that the veteran had received treatment for the 
neck and low back since April 1975 for an acute exacerbation 
of a chronic spinal condition suffered during the military 
while stationed in Vietnam in 1967.  It was opined that the 
veteran had suffered a permanent partial spinal impairment 
that was traumatically induced when a bunker embankment 
collapsed trapping him against steel stakes.

A November 1976 statement from Robert Gregg, D.C., indicates 
that the veteran had been treated for back pain.  On 
examination, it was determined that the veteran's problem was 
due to spinal subluxation of the cervical and lumbar regions.  

Service comrade statements received in March 1977 indicate 
that the veteran had injured his back in Vietnam in 1967 when 
a bunker wall collapsed injuring his back.  

An April 1977 VA examination report shows that the veteran 
reported that he had injured his back in Vietnam in 1967 when 
a ceiling and a wall collapsed.  A steel stake caused a deep 
puncture of the back.  On examination, there was a puncture 
wound lateral to the dorsal spine of the posterior back.  The 
scar measured 1 and 1/2 inch by 1/2 inch.  There was no muscle 
atrophy and there was full range of motion of the back.  The 
diagnosis was a posterior scar puncture wound of the dorsal 
back from a back injury with no current orthopedic findings.  
X-rays of the dorsal spine were normal.  

By rating decision in June 1977, service connection was 
granted for a posterior scar due to a puncture wound of the 
back.  

By rating decision in September 1998, service connection for 
chronic degeneration of the spine was denied as there was no 
evidence that any current back disability was related to 
service.  

Received in April 1999 was a statement from Richard Chase, 
D.C., which contains the opinion that the veteran's initial 
injury to the spine in Vietnam was enough to cause weakness 
and malfunction to the normal coupling effect of the joints 
of the spine making him more susceptible to further injury.

The veteran testified in September 1999 and July 2000 that 
degenerative of the spine was the result of a traumatic 
injury to the back while in service.

On VA orthopedic examination in January 2004, the veteran 
reported having no significant back problems in service.  He 
did report that he injured his back in Vietnam when a bunker 
collapsed on him.  X-rays of the low back showed degenerative 
changes with mild disc disease.  X-rays of the thoracic spine 
showed mild degenerative changes.  X-rays of the neck showed 
degenerative changes.  The examiner noted that the remand and 
claims folder had been reviewed.  The diagnosis was 
degenerative changes of the spine.  It was opined that it was 
as likely as not that this disability was etiologically 
related to the veteran's service and was probably traceable 
to the inservice injury.  The rationale for this opinion was 
the continuation of back symptoms over a long period of time 
as well as a minor degree of compression change at T12.  It 
was felt that the incident in service most likely caused an 
injury.  With changes with age and weight, the current 
degenerative changes had manifested to the extent currently 
diagnosed.

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

The veteran contends that he currently suffers from 
degeneration of the spine that is the result of an inservice 
injury.  The record supports this claim.

At the core of the veteran's claim is the assertion that he 
injured his back during service.  The service medical records 
speak to this contention.  They show that the veteran was 
treated in June 1967 for a 3 cm. wound of the back that was 
secondary to a "stake injury".  The remainder of the 
service medical records are silent relative to whether a back 
disability was incurred during service, except for the fact 
that a scar of the back was noted on the October 1967 
separation examination (for which service connection was 
granted in June 1977).

Multiple service comrade statements were received in early 
1977 which corroborate the veteran's assertion that he 
suffered a back injury during service when a bunker 
collapsed.  Moreover, private treatment records from the 
1970s to the present corroborate the fact that the veteran 
has consistently reported suffering from a back disability 
that initially started following an inservice injury to his 
back.  The veteran has further described the inservice back 
injury in written statements and testimony provided in 
support of the current claim.  In view of the above evidence, 
the Board finds that the record establishes that the veteran 
injured his back during service.  

The current evidence of record is replete with clinical and 
diagnostic findings that unequivocally establish that the 
veteran currently suffers from degeneration of the spine.  
Left for determination, therefore, is whether there is 
competent medical evidence to establish a nexus between the 
veteran's current back disability and the inservice injury.

An October 1976 statement from the Cherry Hill Chiropractic 
Clinic includes an opinion that the veteran had suffered a 
traumatically induced permanent spine impairment due to an 
inservice back injury.  This statement was offered less than 
10 years after separation from service.  It was based on the 
fact that the veteran had been treated over a two year period 
for neck and low back disability.  

A VA examiner in January 2004 opined that it was as likely as 
not that degenerative changes of the back were etiologically 
related to an inservice injury.  Several reasons were 
provided for this opinion.  First, it was noted that the 
medical record established chronicity of low back symptoms 
over a long period of time.  It was also noted that there was 
a minor degree of compression change at T12 that was most 
likely caused by an injury as described by the veteran.  

There is no medical evidence or opinion of record that would 
serve to counter the evidence that supports this claim.  
Accordingly, the Board concludes that the evidence supports 
the veteran's claim of service connection for chronic 
degeneration of the neck, thoracic and lumbar segments of the 
spine that was incurred during active military service.

The Board acknowledges that the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002)), imposes certain 
notification requirements and clarified VA's duty to assist 
claimants in developing evidence pertinent to their claims.  
In this regard, the Board notes that the instant claim of 
entitlement to service connection for a back disability is 
being granted in full.  Consequently, as the Board is issuing 
a favorable determination in this case, a determination as to 
whether the provisions of the VCAA have been complied with 
has been rendered immaterial.


ORDER

Entitlement to service connection for chronic degeneration of 
the neck, thoracic and lumbar segments of the spine is 
granted.



REMAND

The veteran's claim is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all notice and 
development obligations have been 
satisfied in accordance with the 
provisions of 38 C.F.R. § 3.159 (2003), 
and any other applicable legal 
precedent.  The veteran should receive 
specific notice as to the type of 
evidence necessary to substantiate his 
claim and the division of 
responsibilities between the veteran and 
VA in obtaining that evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  As part of the notice required 
under the new law, the RO should ask the 
veteran to provide information regarding 
all medical treatment for the disability 
at issue that has not already been made 
part of the record.  The RO should 
assist the veteran in obtaining all 
relevant evidence that is not already of 
record to include all current treatment 
records from the Detroit VA medical 
center.  If records sought are not 
obtained, the RO should notify the 
veteran of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.  Once obtained, all records 
must be permanently associated with the 
claims folder.

2.  Following completion of the above 
development, the veteran should be 
scheduled for a VA examination that must 
be conducted by a physician with the 
appropriate expertise to evaluate the 
veteran's claim.  The claims folder must 
be made available to the physician for 
review prior to the examination and all 
necessary testing should be accomplished.  
Based on a review of the entire record 
and the current examination, the examiner 
should render an opinion as to whether it 
is at least as likely as not that the 
veteran's lymphedema of the right upper 
extremity is related to his military 
service.  (In answering this question, 
the examiner must use the standard of 
proof provided by the Board.)  All 
factors upon which the medical opinion is 
based must be set forth for the record.

3.  When the above development has been 
completed and the RO has complied with 
the notice and duty to assist provisions 
of 38 C.F.R. § 3.159, to include the 
appropriate time period for receipt of 
additional information or evidence, the 
RO should review the expanded record and 
re-adjudicate the issue on appeal.  If 
any benefit sought remains denied, a 
supplemental statement of the case 
(SSOC) should be issued and the veteran 
and his representative should be 
afforded an opportunity to respond 
before the case is returned to the Board 
for further appellate review.  The SSOC 
must contain notice of all relevant 
actions taken on the claim, including a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal, 
including 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  Additionally, 
if the veteran does not appear for a 
scheduled examination, the SSOC should 
specifically refer to 38 C.F.R. § 3.655 
(2003).  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



